Citation Nr: 0926187	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs improved pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 
INTRODUCTION

The Veteran served as a member of the Army National Guard 
from July 1978 to April 1993.  He had a verified period of 
active duty for training (ACDUTRA) from September 1978 to 
December 1978.  He had an additional period of active duty 
service in support of Operations Desert Shield and Desert 
Storm from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision letter by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the Veteran's 
claim for nonservice-connected pension benefits.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
February 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  The appellant has a period of verified ACDUTRA service 
for a period of 90 days from September 1978 to December 1978, 
not during a period of war.

2.  The appellant has a period of active duty wartime service 
for a period of 61 days from January 1991 to March 1991. 


CONCLUSION OF LAW

The Veteran's military service does not meet threshold 
eligibility requirements for VA nonservice-connected pension 
benefits.  38  U.S.C.A. § 1521 (West 2002); 38  C.F.R. §§ 
3.2, 3.3, 3.6, 3.314 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), describes the notification and duty to assist 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  The intended 
effect of the implementing regulation is to establish clear 
guidelines regarding the timing and scope of assistance that 
VA is required to provide to a claimant who files a 
substantially complete application for VA benefits.  38 
C.F.R. § 3.159 (2008).  

However, the Court of Appeals for Veterans Claims has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In the instant case, the facts are not in dispute.  
Resolution of the appeal is dependent upon the interpretation 
of the regulations pertaining to the assignment of an 
effective date associated with a grant of service connection.  
Therefore, the Board concludes that no further action is 
required under the VCAA, since all evidence needed to 
adjudicate the claim is of record and before the Board.

Nonetheless, in July 2007 the AOJ notified the Veteran of the 
information and evidence necessary to substantiate a claim 
for pension benefits, to include information and evidence 
that VA would seek to provide and information and evidence 
that the Veteran was expected to provide.  This notice 
specifically informed the Veteran of the basic eligibility 
requirements for pension.  Thereafter, the Veteran was given 
additional opportunity to submit information and testimony at 
his February 2009 hearing in the presence of his 
representative.   

Eligibility for Improved Pension

VA improved pension, also called nonservice-connected 
pension, is a benefit payable to veterans of a period or 
periods of war because of nonservice-connected disability or 
age.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2008).  The qualifying periods of war for this benefit are 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era and the Persian Gulf War.  
38 C.F.R. § 3.3 (a)(3) (2008).  Pertinent to the Veteran's 
military service, the Vietnam period of war ended on February 
28, 1971, prior to this Veteran's initial enlistment in the 
National Guard, and the Persian Gulf War period of war began 
on August 2, 1990 and will end on a date to be prescribed by 
future Presidential proclamation or law.  38 C.F.R. § 3.2 
(2008).  

A veteran meets the basic eligibility requirements for 
improved pension if he served in active military, naval, or 
air service (1) for ninety days or more during a  period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected disability 
without presumption of law;  (3) for a period of ninety 
consecutive days or more and such  period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38  U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2008). 

In this case, the Veteran's wartime service consists of 61 
continuous days of active duty service from January 25, 1991 
to March 26, 1991.  Service personnel records.  This is less 
than the 90 day minimum threshold described in the first and 
third subparts of § 3.3 discussed above.  Because the 
Veteran's 90 days of ACDUTRA service in 1978 constitutes 
peacetime service, as opposed to service in a period of war, 
it may not be aggregated to meet the requirements of the 
fourth subpart discussed above.  38 C.F.R. §§ 3.2, 3.3 (a)(3) 
(2008).  

Although the 90 day minimum threshold is not met, as the 
Veteran served in the active military service during a period 
of war, the Board must consider whether the Veteran's 
official service records show that the Veteran was discharged 
or released from service for a service-connected disability 
or had a service-connected disability at the time of 
separation from service.  38 C.F.R. §§ 3.3 (a)(3)(ii), 
3.314(b)(1) (2008).  However, in the present case, service 
connection is not in effect for any disability.  See Rating 
decision code sheet, June 2005.  The Veteran's service 
personnel records reflect that he was not discharged due to 
disability, and his examination upon release from active duty 
in March 1991 shows no defect or diagnosed disability.  The 
Veteran was deemed qualified for retention.  As such, there 
is no evidence that the Veteran had a disability at the time 
of separation from service sufficient to establish 
eligibility for pension.  38 C.F.R. §§ 3.3 (a)(3)(ii), 
3.314(b)(1) (2008).

In sum, the Veteran's active duty for training from September 
to December 1978 is not countable toward eligibility for 
nonservice-connected pension because it did not occur during 
a period of war.  The Veteran's active duty service from 
January to March 1991 is countable toward eligibility, but 
did not total 90 days or more.  Therefore, the Veteran does 
not meet the minimum eligibility requirements regarding 
duration of active military service for basic entitlement to 
nonservice-connected pension.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  


ORDER

Basic eligibility for Department of Veterans Affairs improved 
pension benefits is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


